Citation Nr: 1718457	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and an unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 4, 1980 to June 17, 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously before the Board in May 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claim.

There are outstanding VA records.  Specifically, a July 26, 2016 VA treatment record indicates that the Veteran was scheduled for a follow up appointment on August 2, 2016.  VA treatment records subsequent to July 26, 2016 have not been associated with the claims file.  Additionally, VA treatment records from October 30, 2014,     June 11, 2015, and June 16, 2015 indicated that unidentified outside medical records from October 28, 2014 and ward documents from June 4, 2015 had been scanned into VistA Imaging.  The referenced records have not been associated with the claims file.

The May 2014 remand directed that the AOJ request relevant police reports from the early 1980s.  In an August 2015 correspondence, the Veteran's representative stated that the department in question was the Miami Police Department.  However, the representative did not submit the relevant records or authorize VA to obtain those records on the Veteran's behalf.  As the Board must remand the claim for another matter, the Veteran should be afforded another opportunity submit or authorize VA to obtain on his behalf relevant records from the Miami Police Department.

SSA records reflect that the examiner noted the Veteran completed high school     but that it likely was not in regular classes, and found the Veteran to have a below average intellect.  Records from Veteran's schooling showing the types of classes he took could be helpful in refuting the SSA examiner's statement.  As it is not uncommon for old report cards from childhood schooling and diplomas to be kept as mementos, the Veteran should be asked to submit any such records he has or can obtain from family members. 

The Veteran was provided a VA examination in July 2016.  Subsequent to the July 2016 examination and opinion, additional VA treatment records and a private opinion were received.  In light of the contrary opinions, the Board finds an opinion by a psychiatrist would aid in adjudicating the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since       July 26, 2016, as well as the outside medical records referenced in the October 30, 2014, June 11, 2015, and June 16, 2015 VA treatment records, and associate them with the claims file.

2.  Ask the Veteran to provide a completed release form authorizing VA to obtain records from the Miami Police Department.  After securing the necessary release, the AOJ should request the records.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Ask the Veteran to provide completed release forms with the names and addresses of any private providers of his mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Ask the Veteran to provide copies of any report cards, diploma, and/or other records showing the types of classes and grades he received while in school prior to service that he has or can obtain from family members. 

5.  After undertaking the above development to the   extent possible and available requested records have    been associated with the claims file, send the claims file to a VA psychiatrist to obtain opinion on the claim. If       a new examination is deemed necessary, one should         be scheduled.  Following review of the claims file the examiner should respond to the following questions:

a.  Is it at least as likely as not (a 50 percent or          greater probability) that the Veteran's diagnosed schizophrenia/schizoaffective disorder arose during service or is related to his military service?  Please    explain the reasons for the conclusion reached.

b.  Please state whether the evidence clearly and unmistakably reflects that the Veteran suffered from            a psychiatric disorder prior to service.  In rendering the opinion, please address the Veteran's reports that he heard voices as a teenager. If so, did that preexisting disorder undergo a permanent worsening during service (as opposed to a temporary flare-up of symptoms)?  If so,   was that permanent worsening clearly and unmistakably the result of the natural progression of the disorder?  Please explain the reasons for the conclusions reached.

In rendering the above requested opinions, the examiner should address the December 2016 report from Dr. Myers indicating that the Veteran's schizoaffective disorder     was activated by the stress during his military training and the August 1984 report from Dr. Greener (contained in Social Security records) noting that the Veteran was discharged from the Navy because of an inability to comprehend anything and had a below average intellect.

6.  After completing the above and any other development necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




